_____________

                                 No. 95-1897
                                _____________

Mary Amerson,                             *
                                          *
           Plaintiff-Appellant,       *
                                  *
Michael H., Plaintiff Mary        *
Amerson's Minor Child,            *
                                  *
           Plaintiff,                     *   Appeal from the United States
                                          *   District Court for the
     v.                                   *   Southern District of Iowa.
                                          *
State of Iowa; Polk County,     *
Iowa; City of Des Moines, Iowa; *
City of Windsor Heights, Iowa; *
Des Moines Independent Community*
School District; Unknown/Unnamed*
Defendants, Sued as "All Other *
Persons And/Or Personages As May*
be Found to Be Involved, Jointly*
and Individually"; Youth Homes *
of Mid America; Legal Services *
Corporation of Iowa; Jean Davis;*
Johnston Schools; Charles R.    *
Wolle; Frank Steinbach, III; M. *
Katherine Miller; Fifth Judicial*
District of Iowa; Broadlawns    *
Medical Center; Kent Kunze;     *
Orchard Place; Nancy Read;      *
Raymond Sullins; Heartland Area *
Education Agency; Child         *
Psychiatry Associates,                    *
                                          *
           Defendants-Appellees.          *


                                _____________

                    Submitted:    April 10, 1996

                             Filed: September 4, 1996
                                _____________

Before WOLLMAN, JOHN R. GIBSON, and HANSEN, Circuit Judges.
                              _____________
HANSEN, Circuit Judge.

     Mary Amerson brought this civil rights action pursuant to 42 U.S.C.
§ 1983, alleging a host of constitutional and statutory violations,
including complaints of discrimination and violation of the Individuals
with Disabilities Education Act (IDEA), 20 U.S.C. §§ 1400-91o.          The origins
of this dispute lie in Amerson's disagreement with the manner in which the
Des Moines Independent Community School District responded to alleged
misbehavior by her minor son.    A whole series of events followed, including
Amerson's jailing for contempt of state juvenile court orders, culminating
in state court proceedings that ultimately terminated Amerson's parental
rights.   This federal action, a separate federal habeas corpus action, see
Amerson v. State of Iowa, Dep't of Human Servs., 59 F.3d 92 (8th Cir. 1995)
(affirming the district court's determination that no habeas jurisdiction
exists to collaterally attack a state court child custody determination),
and several state court actions dealing with Amerson's custody rights were
proceeding simultaneously.


     The district court1 granted summary judgment to the State of Iowa,
Heartland Area Education Agency, and the Des Moines Independent Community
School District on Amerson's IDEA claims; granted judicial immunity to
Chief Judge Wolle, Kent Kunze, Nancy Read, Child Psychiatry Associates, and
Youth Homes of Mid America; and dismissed the complaint against Orchard
Place and attorneys Raymond Sullins and Frank Steinbach, III, for failure
to state a claim upon which relief may be granted.                 Concluding that
Amerson's   remaining   claims   for   relief   could   not   be   granted   without
disturbing the state juvenile court decision to terminate her parental
rights and considering the simultaneously pending state court appeals of




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.

                                        2
the parental rights termination decision,2 the district court dismissed the
remainder    of    the   federal    complaint      on   principles    of    abstention    as
enunciated in Younger v. Harris, 401 U.S. 37 (1971), Burford v. Sun Oil
Co., 319 U.S. 315 (1943), and Colorado River Water Conservation Dist. v.
United States, 424 U.S. 800 (1976).         Amerson appeals, challenging only the
district    court's      decision   to   dismiss    the   remainder    of    the   case   on
principles of abstention.


       We conclude without extended discussion that the district court's
detailed discussion of the abstention principles cited above is correct as
applied to Amerson's equitable claims, including those for injunctive
relief.     The relief Amerson seeks is redress for "alleged tortious
interference with her parental rights."             (Appellant's Br. at 6.)        Because
the state courts have terminated her parental rights, redress for this
alleged interference cannot be granted without first disturbing the state
court adjudication terminating her parental rights, a matter of substantial
public concern.     See Colorado River, 424 U.S. at 814 (noting federal courts
should decline to interfere with state court proceedings where federal
review "would be disruptive of state efforts to establish a coherent policy
with respect to a matter of substantial public concern," citing Burford as
an example).      Contrary to Amerson's assertion, the status of her domestic
relationship as determined by the state courts is crucial to her claims for
relief in this case.       Cf. Ankenbrandt v. Richards, 504 U.S. 689, 706 (1992)
(holding Burford abstention inappropriate where the status of the domestic
relationship has been determined as a matter of state law and has no
bearing on the underlying torts alleged).                 Additionally, several state
court proceedings and appeals concerning the same issues asserted here were
pending at the time of the district court's decision.                  See Younger, 401
U.S.
2
     The juvenile court's parental rights termination decision was
affirmed by the Court of Appeals of Iowa. See In the Interest of
M.H., No. 6-045/95-340 (Iowa Ct. App. Apr. 23, 1996).

                                            3
at 43-54 (holding that, with a few exceptions, federal courts cannot
interfere with pending state court criminal proceedings).           See also
Ankenbrandt, 504 U.S. at 705 (noting that Younger abstention has been
extended to the civil context).      Thus, the district court did not err in
applying these principles of abstention to Amerson's equitable claims.


     Amerson's complaint, however, also includes a prayer for "unspecified
damages" (though it appears to be beyond dispute that most all of her
claims for relief are equitable in nature).      Recently, the Supreme Court
decided that "federal courts have the power to dismiss or remand cases
based on abstention principles only where the relief being sought is
equitable or otherwise discretionary."     Quackenbush v. Allstate Ins. Co.,
                                3
116 S. Ct. 1712, 1728 (1996).       The Court noted that "certain classes of
declaratory judgments" are within the discretionary category that is
subject to dismissal on abstention principles, but in actions at law, the
Court explained, abstention principles permit federal courts only to enter
an order that stays the adjudication, not one that dismisses the federal
action altogether.   Id. at 1722.   Nevertheless, we have determined that our
conclusion that the district court properly dismissed this case is not
contrary to the Court's decision in Quackenbush.


     Although the holding of Quackenbush precludes the dismissal on
abstention principles of "a damages action," id. at 1728, we believe that
a close reading of the case indicates that a plaintiff's incidental
insertion of a general claim for damages will not suffice to prevent the
dismissal of a § 1983 case where the damages sought cannot be awarded
without first declaring




      3
      Citing Quackenbush, the Supreme Court recently vacated and
remanded our opinion in Warmus v. Mehlan, 62 F.3d 252 (8th Cir.
1995), where we applied Younger abstention principles in a § 1983
case seeking only damages.    Warmus v. Mehlan, 116 S. Ct. 2493
(1996).

                                       4
unconstitutional a state court judgment on a matter firmly committed to the
states.        See id. at 1722.          In Quackenbush, the Court preserved and
distinguished the very limited holding of Fair Assessment in Real Estate,
Ass'n Inc. v. McNary, 454 U.S. 100, 115 (1981), where the Court dismissed
a § 1983 damages case.         116 S. Ct. 1722 (noting that Fair Assessment was
about the scope of the § 1983 cause of action, not abstention principles,
but   discussing     the    case   "to    the    extent    [it]    does    apply    abstention
principles").       The plaintiff in Fair Assessment sought damages from the
allegedly unconstitutional application of a state tax scheme, but the Court
dismissed the case, holding that the claim was akin to an action for
declaratory relief because the damages sought could not be awarded without
first, in effect, declaring that the state tax scheme was unconstitutional.
454 U.S. at 115.        Such a declaration "`would operate to suspend collection
of the state taxes,' a form of federal court interference previously
rejected by the Court on principles of federalism."                 Id. (internal citation
omitted).      In   Quackenbush, the Court distinguished but did not overrule
this holding of Fair Assessment.


        While we recognize that the abstention holding of Fair Assessment is
very limited, we also believe that it is very analogous to the case at
hand.     Amerson's claims in effect require a preliminary declaration that
the state court judgment terminating her parental rights is invalid.                        As
in the state tax law context of Fair Assessment, federal court interference
in a domestic relations context where the state courts have entered
judgment is also inappropriate, as explained below.


        The Supreme Court has long rejected federal court interference in
state domestic relations policy.                See Ankenbrandt, 504 U.S. at 701-02
(noting that claims seeking to restore a child to the custody of a parent
are within the subject of domestic relations, which belongs to the states);
Lannan    v.    Maul,    979 F.2d 627,      630-31    (8th    Cir.    1992)    (discussing
Ankenbrandt and noting that the




                                                5
domestic relations exception is narrow and "divests federal courts of power
to issue divorce, alimony decrees and child custody orders").                  Furthermore,
it would be inappropriate for a federal district court to address a claim
that necessitates invalidating a state court judgment on a matter committed
to the states in order to grant the relief sought.                       See District of
Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 & n.16 (holding,
in    the    context of a strong state interest in regulating state bar
admission, a federal district court has no authority to review a state
court final judgment or claims that are so inextricably intertwined with
the state court determination as to necessitate review of that decision).



       In its abstention decision, the district court characterized the
remaining issue in this case as follows:


       I conclude that the predominant issue in the case is no longer
       the IDEA issue which was appropriately the province of the
       federal courts, but rather has become the custody of Michael,
       which is a matter for the state courts.        As the case has
       progressed in both federal and state courts, the issues
       primarily of federal concern have become inseparably interwoven
       with the issues primarily given to the law of the states.


(Appellant's Addend. at 3.)          Thus, under Feldman, the district court lacked
authority to review the state court termination of Amerson's parental
rights (which the court would necessarily be required to do in order to
redress Amerson's claims of tortious interference with her parental
rights), and the dismissal was proper.                Even assuming the district court
had    the   authority      to   preliminarily    declare      invalid   the   state   court
termination of Amerson's parental rights on which her claim for damages is
dependent, that preliminary declaration is itself akin to a declaratory
judgment,      which   is    discretionary       in   nature    within   the   meaning    of
Quackenbush and Fair Assessment and therefore subject to dismissal.
Quackenbush, 116 S. Ct. at 1722.




                                             6
     Accordingly, we affirm the judgment of the district court dismissing
Amerson's remaining claims.



     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   7